DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 12/28/2020. Claim 5 is cancelled.
Response to arguments
An Electronic Terminal Disclaimer filed on 12/28/2020 has been recorded and approved 01/03/2021. Therefore the double patenting rejection is withdrawn. Arguments are persuasive and the previous rejection is withdrawn.
Allowable Subject Matter
Claims 1-4, 6-9 and 10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Dowens et al. (U.S 9,072,074); and Hao et al. (U.S 2013/0091239). 
Regarding in claims 1 and 6, Dowens teaches a method service provider receives a service request that relies on physical location such as an E911 call and column 3, lines 16-18; the call and the telephone number are transmitted in the network to enable the service providers to determine the source of the call; wherein the telephone number is reads on “an identifier” or a communication terminal  and the VoIP service provider will forward the call, the telephone number and the caller’s new physical location to the PSTN network; wherein the caller’s new physical location reads on “characteristics of the communication terminal (see Dowens, column 6, lines 24-27; column 6, lines 14- 61). 
(see Hao, paragraph [0021]; [0024]-[0026]; [0013]-[0015]). 
However, none of Dowens, Hao and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to “authorizing the application server to send the information; and transmitting the information to a network node, if the application server is authorized; wherein the information is used to determine a parameter value which aids optimization of behavior of the UE.” 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-5 and 7-10 depend from claims 1 and 6 are allowed since they depend from allowable claims 1 and 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lan-Huong Truong/
Primary Examiner, Art Unit: 2464
1/14/2021